DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Instant claims are examined based on the priority date of instant application (Oct. 30, 2017) rather than the filing date of Provisional Application 62/414,855 because the provisional application does not disclose at least one feature of independent claim 1 (which is the only independent claim being examined).  Specifically, claim 1 disclsoes a system for generating inert gas comprising a first pump and a second pump, wherein operation of the first pump is dependent on operation of the second pump.  The provisional application does not disclose this feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4–6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., US 2015/0285670 (“Takahashi”) in view of Keeping, US 2,964,916 (“Keeping”) and in further view of Ranjan et al., US 2016/0361684 (“Ranjan”) and in further view of Bartlett et al., US 4,625,701 (“Bartlett”).  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Keeping in view of Ranjan and in further view of Beeson, US 2011/0263035 (“Beeson”).
Regarding claim 1, Takahashi teaches the limitations of the claim:
“A system for generating inert gas (fuel supply apparatus, Takahashi Fig. 1, pt. 100, [0013]) comprising;
a fuel tank on a vehicle (sub tank 12, id. at Fig. 1, [0014]) including an inner storage volume containing a fuel (the volume of sub tank 12 containing fuel, id.) and a first ullage (the head space formed in sub tank 12 above the fuel, id.)1;
a fuel stabilization chamber (main tank 11, id. at Fig. 1, [0014]) having an inner volume (the volume of main tank 11 containing fuel, id.) including said fuel and a second ullage (the head space formed in main tank 11 above the fuel, id.), said first and second ullage being integrally formed (as the main tank 11 and sub tank 12 are integrally formed as fuel tank 1, id. at Fig. 1), said inner volume of said fuel stabilization chamber being arranged in fluid communication with said inner storage volume such that said fuel is movable from said inner storage volume to said inner volume (as fuel is id. at Fig. 1, [0019]), wherein said fuel stabilization chamber integrally formed with said fuel tank (as the main tank 11 and sub tank 12 are integrally formed as fuel tank 1, id. at Fig. 1), and said fuel in said inner storage volume and said fuel in said inner volume are separated by a dividing wall (the curved dividing wall, id. at Fig. 1);
an inert gas device operably coupled to the inner volume of said fuel stabilization chamber and to an engine of the vehicle, wherein said inert gas device generates inert gas using air drawn from said engine and inert gas output from said inert gas device is configured to remove dissolved oxygen from said fuel in said inner volume, said inert gas provided to said inner volume having a temperature less than or equal to 25° C at sea level2;
a first pump for moving said fuel from said inner storage volume to said inner volume (jet pump 24, Takahashi Fig. 1, [0015]);
a heat exchanger arranged downstream from said inner storage volume and upstream from said inner volume relative to a flow of said fuel, wherein a temperature of said fuel is regulated within said heat exchanger3;
a second pump for providing fuel from said inner volume to said engine (fuel pump 21, Takahashi Fig. 1, [0016]), wherein operation of said first pump is dependent on operation of said second pump (as the jet pump 24 sucks fuel from sub tank 12 using a negative pressure created when fuel is returned to fuel tank 1 by operation of fuel pump 21, id. at [0017], [0019]); and
a conduit extending from said inert gas device into said inner volume, said conduit being submerged within said fuel and being operable to expel said inert gas therefrom as a plurality of bubbles2.”



    PNG
    media_image1.png
    971
    1136
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    492
    771
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    743
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    369
    785
    media_image4.png
    Greyscale

Claim 4 requires that for the system of claim 1, the inert gas device provides said inert gas to said fuel in said inner volume in response to a demand of said downstream component.  
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II)4.
Claim 5 requires that for the device of claim 1, the inert gas device converts pressurized air into an oxygen enriched air flow and an inert gas enriched air flow with the inert gas enriched flow being provided to the inner volume as the inert gas.  Claim 6 
Ranjan’s nitrogen generation system 10 (being used in place of Keeping’s nitrogen tank 16) uses air separation module 26 to convert pressurized air (from air supply 14) into oxygen enriched air 30 and a nitrogen enriched air flow 28 (i.e., an inert gas enriched air flow).  Ranjan Fig. 1, [0009], [0010].  The nitrogen enriched air 28 is provided to the interior of Takahashi’s main tank 11 (i.e., the “inner volume”) for the reasons stated in the rejection of claim 1 above.   
Claim 7 requires that for the system of claim 1, the inert gas device includes a stored supply of inert gas.  
As noted, when using Keeping’s inerting system with Takashima’s fuel tank, it would have been obvious to use Ranjan’s nitrogen generation system 10 to supply nitrogen-enriched air to the inerting system instead of Keeping’s nitrogen tank.  Ranjan does not explicitly disclose that the nitrogen generation system 10 stores nitrogen enriched air.  However, Beeson teaches that nitrogen enriched air can be supplied to a fuel tank either by a nitrogen generation system (as in Ranjan) or from a nitrogen enriched air storage tank.  Beeson [0032].  It would have been obvious for the inerting system used with Takashima’s fuel tank to include a nitrogen enriched air storage tank in addition to Ranjan’s nitrogen generation system 10 to ensure that inerting gas is available in case the nitrogen generation system 10 breaks down.
Regarding claim 8, Takahashi teaches the limitations of the claim:
“The system of claim 1, wherein said interaction of said inert gas with said fuel in said inner volume performs a fuel inerting operation (as Keeping’s inert gas system 
Claim 9 requires that for the system of claim 8, the dissolved oxygen is removed from said fuel in said inner volume and said fuel inerting operation occur simultaneously.  
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejection of claim 1 in light of the amendment.  The 35 U.S.C. 112(b) rejections of claims 11 and 12 are moot because these claims are cancelled.
35 U.S.C. 112(d) Rejections
The 35 U.S.C. 112(d) rejection of claim 12 is moot because it is cancelled.
Prior Art Rejections
The Applicant argues that none of the previously cited prior art references disclose the newly added feature of a heat exchanger for regulating the temperature of the fuel.  Applicant Rem. dated Feb. 23, 2021 (“Applicant Rem.”) 6–8.  These arguments are moot in view of the newly cited combination in view of Bartlett.   
However, as noted above, Takashima’s fuel tank comprises a filter 22 that filters the fuel before it is transferred to the engine. Takashima Fig. 1, [0017].  Bartlett disclsoes a fuel system comprising a heater 13 upstream of a fuel filter 14.  Bartlett Fig. 1, col. 2, ll. 6–10.  The heater 13 is beneficial because it adjusts the temperature of the Id.  It would have been obvious to provide Bartlett’s heater 13 upstream of Takashima’s fuel filter 22 for this purpose.  It would have been a routine engineering choice to locate the heater 13 on Takashima’s fuel transfer pipe 6 because this pipe 6 is upstream of the filter in contact with the fuel.  With this location of the heater 13, the heater 13 would be downstream of the interior of Takashima’s sub tank 12 (i.e., the “inner storage volume”) but upstream of the interior of main tank 11 (i.e., the “inner volume”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	A person of ordinary skill in the art would understand that a gaseous head space would form at the top of the main tank 11 and sub tank 12 as the fuel level within the tank 1 is lowered because the liquid fuel leaving the tank 1 would be replaced by gas.
        2 	While Takahashi teaches that its tank 1 is used to store fuel which is supplied to an internal combustion engine (Takahashi, [0005]), the reference does not disclose an inert gas device for treating the fuel within the tank 1.  However, Keeping teaches that it is beneficial to pressurize the interior of fuel tanks with inert gas to prevent fire and as a safeguard against collapse.  Keeping, col. 1, ll. 15–28.  Keeping performs this pressurization process by using a perforated tube 10, submerged in the fuel within tank 12, to inject inert gas into the fuel.  Id. at Fig., col. 1, ll. 61–72.  It would have been obvious to use Keeping’s inerting system to provide inert gas bubbles to the interior of Takahashi’s tank 1 in order to prevent fire and tank collapse.  With this modification, it would have been obvious for Keeping’s perforated tube 10 to be submerged within the fuel of Takahashi’s main tank 11 at least because Keeping does not disclose that the location of the tube 10 is critical so long as it is able to provide inert gas to the fuel within its tank.  Alternatively, it also would have been obvious to provide Keeping’s perforated tube 10 in each of Takahashi’s main tank 11 and sub tank 12 to ensure that all of fuel within the tank 1 is supplied with inert gas for preventing fire.  It would be expected that the inert gas bubbled into the fuel in Takahashi’s tanks 11 and/or 12 would remove dissolved oxygen from the fuel because the inert gas and fuel of the prior art are identical to the fuel and inert gas described in the claim.  See MPEP 2112.01(I).
        Keeping’s device uses a liquefied nitrogen storage vessel 16 as its source of compressed inert gas, rather than an inert gas device with the features described in claim 1.  However, in the art of inerting fuel tanks, Ranjan disclsoes a nitrogen generation system (NGS 10) that receives “bleed air” from an engine (at air input 14), cools the air and enriches it with nitrogen to increase the nitrogen content, and supplies the nitrogen-enriched air (NEA) 28 to fuel tanks within the vehicle that require inerting.  Ranjan Fig. 1, [0014].  The NEA 28 supplied to the fuel tanks has a temperature between 15–93.4°C.  Id. at [0052]. It would have been obvious to use Ranjan’s NGS 10 instead of Keeping’s liquefied nitrogen vessel 16 as the source of inert gas supplied to Keeping’s perforated tube 10 provided in Takahashi’s main tank 11 and/or sub tank 12 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  Note that a person of ordinary skill in the art would understand that Ranjan’s “bleed air” is air that is bled from an engine because “bleed air” is a term used in the art to refer to air that is bled from an engine. See e.g., Lam et al., US 2012/0035406 (“Lam”) [0020].
        
        3	Takahashi does not explicitly disclose a heat exchanger used in conjunction with its fuel system.  Takahashi’s system, however, comprises a fuel filter 22.  Takahashi Fig. 1, [0017].  Bartlett discloses a fuel system comprising a heater 13 upstream of fuel filter 14.  Bartlett Fig. 1, col. 1, ll. 53–65.  The heater 13 maintains the fuel above freezing to prevent clogging of the filter 14.  Id. at col. 2, ll. 6–10.  The heater 13 regulates the temperature of the fuel because it is turned off when fuel reaches a predetermined temperature.  Id.  It would have been obvious to provide Bartlett’s fuel heater 13 at a location upstream of Takahashi’s fuel filter 22 to ensure that the fuel is warm enough to prevent freezing and thereby clogging the filter 22.  As such, it would have been a routine engineering choice to locate the heater 13 in the middle of fuel transfer pipe 6 because the transfer pipe 6 handles the fuel.  In this location, the heater 13 would be downstream of the volume of sub tank 12, (i.e., the “inner storage volume”) but upstream of the volume of main tank 11 (i.e., the “inner volume”).
        4 The MPEP citations refer to the Original Ninth Edition, Latest Revision June 2020.